IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                       :
                                           :
                   v.                      :
                                           :
Philadelphia Scrapyard                     :
Properties, LLC                            :
                                           :   No. 1386 C.D. 2015
Appeal of: KT Management, LLC              :   Argued: February 9, 2016


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABL JAMES GARDNER COLINS, Senior Judge



OPINION BY
JUDGE COVEY                                    FILED: February 24, 2016


             KT Management, LLC (KT Management), purchaser of the subject real
property at sheriff’s sale, appeals from the Philadelphia County Common Pleas
Court’s (trial court) June 26, 2015 order granting Philadelphia Scrapyard Properties,
LLC’s (Scrapyard) Petition to Redeem Premises (Petition).             KT Management
presents three issues for this Court’s review: (1) whether the trial court properly
relied on this Court’s decision in City of Philadelphia v. F.A. Realty Investors Corp.,
95 A.3d 377 (Pa. Cmwlth. 2014), because the statute governing redemption is
explicitly clear and unambiguous; (2) whether Scrapyard failed to meet its burden to
establish its ability to pay, and whether its failure to pay after being ordered to do so
evidences its inability to pay; and, (3) whether the trial court erred by refusing to
award interest. After review, we affirm.
             On May 22, 2014, Scrapyard filed its Petition to redeem real property
located at 1842 Willington Street, Philadelphia, Pennsylvania (Property), which had
been sold at sheriff’s sale on March 20, 2014 to KT Management for $90,000.00. 1 In
its Petition, Scrapyard alleged that Scrapyard had fallen behind in tax payments to the
City of Philadelphia (City) and entered into a forbearance agreement with the City
permitting Scrapyard to resolve its tax liability. Scrapyard further stated that the
Scrapyard employee responsible for paying the tax inadvertently missed a payment,
and the Property was exposed to sale. According to the Petition, at the time of sale,
the tax balance due was $3,704.63.             Moreover, Scrapyard also averred that the
Property was a residential structure occupied by the same basic family unit
throughout 2013 to the date of the Petition’s filing. In addition, Scrapyard alleged in
its Petition that Scrapyard was “ready, willing and able to redeem the Property and to
pay all sums required.” Reproduced Record (R.R.) at 6a. KT Management filed a
petition to intervene and an answer to the Petition, arguing that since February 2014,
one of the six lessors of the Property had moved out, a new lessor had moved in, and
the residence was not occupied by the same basic family unit for ninety days before
the transfer of the deed.
               On August 19, 2014, the trial court granted KT Management’s petition
to intervene and heard argument on the merits of the case. The parties stipulated that
six college students leased the Property in August 2013.                   In February 2014,
unbeknownst to the landlord, one of the students sublet his lease to a different
student. KT Management argued that since one of the students had moved into the
building in February 2014, the same basic family unit had not continuously occupied
the Property ninety days before the tax sale.
               On November 3, 2014, the trial court approved a stipulation between
Scrapyard and KT Management and entered an order (Stipulation and Order). The
Stipulation and Order provided:


      1
          The sheriff’s deed was acknowledged on April 16, 2014 and recorded on April 28, 2014.
                                                2
               [A]fter hearing, it is hereby ORDERED and DECREED
               that the Petition to Redeem is GRANTED and, upon
               consideration of the Stipulation of the parties, it is further
               ORDERED as follows:
               1. The Sheriff of Philadelphia County [(Sheriff)] shall
               forthwith release to KT [Management] the sum of
               $73,433.72 it is holding in this matter at Book 1312, Writ
               2125.
               2. [Scrapyard] shall pay to KT [Management] the total sum
               of $23,694.36 within 7 business days of the date of this
               Order. Said sum is comprised of the following per [Section
               32 of the act generally known as the Municipal Claims and
               Tax Liens Act (Act),2]:
                      A. Repairs as agreed                  $12,000.00
                      B. Purchase Price                     $90,000.00
                      C. Interest @ 10% . . .               $ 5,178.08
                      D. Refund from Sheriff              - $73,433.72
                      E. Rents Received                   - $10,050.00
                                                            $23,694.36
               3. KT [Management] shall re-convey title to the Property to
               Scrapyard, by deed, simultaneously upon receipt of the
               monies outlined in paragraphs 1 and 2.
               4. It is expressly understood and agreed that although the
               accounting in paragraph 2 above has been agreed to by the
               parties, KT [Management] nonetheless retains its right to
               appeal [the trial court’s] underlying decision granting the
               Motion to Redeem the Premises.
R.R. at 79-80.

               On December 1, 2014, KT Management appealed from the trial court’s
Stipulation and Order to the Pennsylvania Superior Court. On February 6, 2015, the
matter was transferred to this Court and was docketed at 349 C.D. 2015. On March

      2
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. § 7293
                                                3
27, 2015, while the appeal to this Court was pending, KT Management filed a
Petition to Remand to the trial court (Remand Petition). KT Management alleged in
its Remand Petition that Scrapyard had failed to comply with the Stipulation and
Order by not paying amounts due within seven days, that KT Management had not
received any funds due under the Stipulation and Order, and that Scrapyard’s failure
to adhere to the Stipulation and Order within the time period stated therein and the
Sheriff’s office failure to do the same constituted newly acquired evidence suggesting
that Scrapyard was unable or unwilling to redeem the Property in question.
Scrapyard did not file a response to the Remand Petition. On May 4, 2015, this Court
granted the Remand Petition in part, and remanded the record to the trial court with
the following directives: KT Management shall file an application with the trial court
requesting an evidentiary hearing on Scrapyard’s failure to comply with Paragraph 2
of the Stipulation and Order; and the trial court shall decide the application, hold a
hearing, if necessary, and issue a new determination as to whether the Stipulation and
Order should be confirmed, vacated or modified.
             On May 15, 2015, KT Management filed a Petition for a New
Evidentiary Hearing (Hearing Petition) with the trial court.            On June 4, 2015,
Scrapyard filed an Answer in Opposition to the Hearing Petition. On June 26, 2015,
the trial court held a hearing on the merits of the Hearing Petition.
             At the hearing, Scrapyard explained that it understood paragraph 3 of the
Stipulation and Order to call for the simultaneous exchange of the funds for the deed.
Thus, upon the Sheriff’s disbursement of the refund, Scrapyard planned, to pay the
remaining balance in exchange for KT Management’s delivery of the deed.
Accordingly, it did not pay the $23,694.36 within 7 business days because the Sheriff
had failed to timely release the funds as directed by the Stipulation and Order.
Scrapyard maintained that it continued to seek release of the funds from the Sheriff
until it finally received the check in February. Scrapyard further asserted that once it
                                            4
received the Sheriff’s check, it attempted to settle, but KT Management would not
accept the check until Scrapyard agreed to pay commissions as part of the costs.
Scrapyard believed that the commissions were unwarranted because they were
incurred on behalf of Milano Properties (Milano), an entity that was owned by KT
Management’s principal, Chris Tomasco (Tomasco). Milano allegedly leases and
manages the Property.
            KT Management argued that Scrapyard’s failure to comply with the
Stipulation and Order due to the Sheriff’s delay, indicated an inability to pay and
inability to redeem the Property. Tomasco testified that in addition to his role as
principal and sole member of KT Management, he is principal and sole member of
Milano, and charges an eight percent management fee for performing leasing and
management services. He admitted that neither he nor Milano are licensed real estate
brokers or salespersons.
            Scot Cohen (Cohen) testified that he is Scrapyard’s sole member. He
further explained that he was prepared to pay the redemption price, and demonstrated
that as of November 3, 2014, his net worth exceeded $150,000.00.
            Scrapyard asserted that KT Management should not be permitted to
recover commissions that Milano was prohibited by law from collecting without the
proper real estate license. Scrapyard insisted that it was ready to close when it
approached KT Management in February 2015, but KT Management refused to
comply with the Settlement and Order by demanding the improper commissions. KT
Management averred that it did not wish to close until the costs were adjusted, and
argued that Scrapyard had not shown that it was able to pay the redemption price in
October 2014.
            By June 26, 2015 order, the trial court found that Scrapyard did have and
continues to have the ability to pay the redemption price. The trial court excluded
leasing commissions and any other commissions collected by KT Management from
                                         5
the redemption costs, but permitted the inclusion of management fees in the
redemption costs. The trial court also held that Scrapyard should receive a credit for
the $2,700.00 in monthly rent received by KT Management. Finally, the trial court
determined that the interest referenced in Section 32 of the Act was to run through
February 4, 2015. KT Management appealed to this Court.3
               Initially, Section 32 of the Act provides:

               (a) The owner of any property sold under a tax or municipal
               claim, or his assignees, or any party whose lien or estate has
               been discharged thereby, may, except as provided in
               subsection (c) of this section, redeem the same at any time
               within nine months from the date of the acknowledgment of
               the sheriff’s deed therefor, upon payment of the amount bid
               at such sale; the cost of drawing, acknowledging, and
               recording the sheriff’s deed; the amount of all taxes and
               municipal claims, whether not entered as liens, if actually
               paid; the principal and interest of estates and encumbrances,
               not discharged by the sale and actually paid; the insurance
               upon the property, and other charges and necessary
               expenses of the property, actually paid, less rents or other
               income therefrom, and a sum equal to interest at the rate of
               ten per centum per annum thereon, from the time of each of
               such payments. . . .
               (b) Any person entitled to redeem may present his petition
               to the proper court, setting forth the facts, and his readiness
               to pay the redemption money; whereupon the court shall
               grant a rule to show cause why the purchaser should not re[-
               ]convey to him the premises sold; and if, upon hearing, the
               court shall be satisfied of the facts, it shall make the rule
               absolute, and upon payment being made or tendered, shall
               enforce it by attachment.
               (c) Notwithstanding any other provision of law to the
               contrary, in any city, township, borough or incorporated
               town, there shall be no redemption of vacant property by

       3
         “This Court’s scope of review in tax sale cases is limited to a determination of whether the
common pleas court abused its discretion, rendered a decision which lacked supporting evidence or
clearly erred as a matter of law.” Brentwood Borough Sch. Dist. v. HSBC Bank USA, N.A., 111
A.3d 807, 810 n.1 (Pa. Cmwlth. 2015)
                                                 6
             any person after the date of the acknowledgment of the
             sheriff’s deed therefor. For the purposes of this subsection,
             property shall be deemed to be ‘vacant property’ unless it
             was continuously occupied by the same individual or basic
             family unit as a residence for at least ninety days prior to
             the date of the sale and continues to be so occupied on the
             date of the acknowledgment of the sheriff’s deed therefor.

53 P.S. § 7293.
             KT Management first contends that the trial court erred because it
misinterpreted the case of F.A. Realty to allow for the redemption of vacant property
after the acknowledgement of the Sheriff’s deed. Specifically, KT Management
argues that “the trial court understood the holding of F.A. Realty to be that the
vacancy requirement was not actually a requirement at all and . . . the trial court could
grant redemption even though the property was vacant per the statutory definition.”
KT Management Br. at 6. We disagree.
             KT Management asserts that the Property was “vacant property,” since
the same “basic family unit” was not continuously living at the Property once one of
the six college student tenants moved out and a new student moved in.                KT
Management further maintains that the trial court erred when it applied its own
interpretation of the Act’s “vacant property” definition since this Court in F.A. Realty
held that Section 32(c) of the Act is unambiguous.
             Although this Court in F.A. Realty did hold that Section 32(c) of the Act
was unambiguous, the issue before the Court in that case was whether Section 32(c)
of the Act allows redemption prior to the acknowledgment of the sheriff’s deed. The
matter before the F.A. Realty Court did not address the term “basic family unit.” In
fact, in concluding that Section 32(c) of the Act was unambiguous, the F.A. Realty
Court relied upon Paul J. Dooling Tire Company v. City of Philadelphia, 789 A.2d
364 (Pa. Cmwlth. 2001), another case that did not involve consideration of the term
“basic family unit” because the matter related to a commercial property.

                                           7
                This Court has explained:

                [I]t is presumed that the Legislature does not intend an
                absurd result. 1 Pa.C.S. § 1922(1). ‘The object of all
                interpretation and construction of statutes is to ascertain and
                effectuate the intention of the General Assembly. Every
                statute shall be construed, if possible, to give effect to all its
                provisions.’ 1 Pa.C.S. § 1921(a). When the words of a
                statute are clear, courts must adhere to the plain meaning of
                the language. 1 Pa. C.S. § 1921(b). ‘The language of a
                statute is considered ambiguous only where it will bear two
                or more meanings.’ Dooling Tire Company . . . , 789 A.2d
                [at] 365-66 . . . . (citation and quotations omitted).

Brentwood Borough Sch. Dist. v. HSBC Bank USA, N.A., 111 A.3d 807, 812 (Pa.
Cmwlth. 2015).
                Contrary to KT Management’s contention, the Act’s definition of
“vacant property” is not unambiguous. Section 32(c) of the Act deems property to be
“vacant property” unless, for at least ninety days before the date of sale through the
date of the acknowledgment of the sheriff’s deed, it is continuously occupied4 by the
same individual or “basic family unit.” Id. In order to apply that definition, it is
necessary to know what the phrase “basic family unit” means. Importantly, the Act
does not define “basic family unit” or “family unit.”

       4
           This Court has explained:

                Whether a property was ‘continuously occupied by the same
                individual or basic family unit as a residence’ is a factual
                determination which must be made on a case-by-case basis,
                considering factors, such as: whether anyone was habitually
                physically present at the property, i.e., regularly sleeping and eating
                there and using it as a place to dwell; whether any lack of physical
                presence was due to temporary illness, travel or renovation; whether
                the property was unsecured, damaged or uninhabitable; and whether
                the basic and necessary utilities such as water, electric and gas were
                operational.
Brentwood, 111 A.3d at 813. The facts of the instant case are undisputed in that the Property was
continuously occupied by students during the relevant period.
                                                  8
            “Where a court needs to define an undefined term, it may consult
definitions in statutes, regulations or the dictionary for guidance, although such
definitions are not controlling.” Adams Outdoor Adver., LP v. Zoning Hearing Bd. of
Smithfield Twp., 909 A.2d 469, 483 (Pa. Cmwlth. 2006).             Merriam-Webster’s
Collegiate Dictionary (11th ed. 2004) defines “basic” as “of, relating to, or forming
the base or essence: Fundamental[.]”       Id. at 101.     It defines “base” as “the
fundamental part of something[.]” Id. Further, it defines “family,” in part, as “a
group of individuals living under one roof and [usually] under one head[.]” Id. at
452. “Unit” is defined as “a single thing, person, or group that is a constituent of a
whole.” Id. at 1369. Based on these definitions, we may interpret “basic family unit”
as the fundamental part of a group of individuals living under one roof. We
therefore conclude that the change of one individual in a six person “basic family
unit” does not result in vacant property under the Act, and the trial court did not err
when it concluded that Scrapyard had met its burden to demonstrate that the Property
was not vacant.
            KT Management next argues that Scrapyard failed to meet its burden to
establish its ability to pay, and that its failure to pay the redemption costs in
accordance with the trial court’s order and within 9 months of the date of
acknowledgment of the deed evidences its inability to pay. In support of its position,
KT Management states that “[t]he legislature requires that redemption occur within
nine months of the date of the acknowledgment of the deed.” KT Management Br. at
9. KT Management further contends that “the redemption statute requires that the
redemption price be paid within nine months of the date of acknowledgement of the
sheriff’s deed.” KT Management Br. at 8 (italics omitted; emphasis added). In
addition, KT Management cites to City of Philadelphia v. Chin, 535 A.2d 110 (Pa.
Super. 1987), claiming that “[t]he Superior Court has held that the time period is


                                          9
enforced except when the successful bidder in someway causes the delay in
permitting the redeemer to make payment.” KT Management Br. at 9.
              In Chin, the Superior Court addressed the time restrictions for
redemption, referencing its earlier case of City of Philadelphia v. Taylor, 465 A.2d 33
(Pa. Super. 1983). The Chin Court explained:

              [W]e held in that case that the time restriction of 53 P.S. §
              7293(a) does not mandate that all acts of redemption,
              including final payment of the redemption money, must
              be completed within one year[5] from the date of the
              acknowledgement of the sheriff’s deed. On the contrary,
              we interpreted 53 P.S. § 7293 as requiring that the
              redemptor begin the redemption process within the one
              year period by filing the initial petition to redeem in the
              proper court, setting forth the facts and his readiness to
              redeem. Taylor, . . . , 465 A.2d at 35. In Taylor, the
              appellee had filed the initial petition to redeem well before
              the one year statutory deadline of April 10, 1979. Thus, we
              found that the dictates of [53 P.S.] § 7293 had been met
              even though the court held the hearing required by 53 P.S. §
              7293(b) on May 7, 1979, after the one year period had
              expired, and even though the court set July 7, 1979, as the
              last day for tendering payment for redemption. Id.
              In Taylor, we were guided by two major principles in our
              interpretation of 53 P.S. § 7293. First, we recognized that
              under 1 Pa.C.S. § 1928(c), ‘this redemption statute is to be
              liberally construed so as to effect its object and to promote
              justice.’ Indeed, as early as 1921, our supreme court
              recognized that ‘the privilege of redemption has always
              been liberally construed in Pennsylvania under the various
              acts of assembly regulating tax sales.’ City of [Phila.] v.
              Schaefer, . . . 112 A. 864, 864-65 ([Pa.] 1921). However,
              we have recognized a competing principle, namely, that the
              objective of the one year redemption period is to allow the
              purchaser of the property to obtain a clear title. Taylor,
              supra. There can be no question that finality is an
              important objective in any redemption process.


       5
          Section 2 of the Act of July 15, 2004, P.L. 726, changed the redemption period from one
year to nine months.
                                               10
             In Taylor, we reversed and remanded in order to allow the
             trial court to determine the facts underlying the additional
             extensions of time granted to the appellee (to July 17, 1979,
             and thereafter to December 27, 1979) in which to pay the
             redemption money and, therefore, to complete the
             redemption process. In remanding we noted that if the
             extensions of time were caused by the actions of appellant
             in refusing to disclose to the appellee the redemption
             amount which the appellee would have to pay to redeem the
             property, then appellant could not object to the delay in the
             redemption process that she herself had caused. Taylor, . . .
             465 A.2d at 35. Upon rehearing, the trial court found that
             the appellant was the major contributor to the delay in the
             redemption process and ordered appellant to accept the sum
             of money tendered by the appellee. We affirmed the
             decision of the trial court. See City of [Phila.] v. Taylor, . . .
             473 A.2d 1386 ([Pa. Super.] 1984).

Chin, 535 A.2d at 112-13 (bolded emphasis added).
             Thus, in the instant matter, contrary to KT Management’s assertion,
Scrapyard was merely required to begin the redemption process within nine months,
not to make final payment within nine months. It did so.
             Further, Scrapyard’s failure to pay within nine months is not, itself,
evidence of its inability to pay. Although in the Stipulation and Order, signed by
both parties and the trial court, KT Management retained its right to appeal the
underlying decision granting the redemption, KT Management also agreed to the
provision requiring the Sheriff to “release to [KT Management]” the monies it was
holding. R.R. at 79a (emphasis added). Thus, KT Management agreed that it would
receive the specified funds from the Sheriff. Therefore, KT Management may not
now seek to impute the Sheriff’s failure to perform to Scrapyard and characterize it as
an inability to pay.
             Further, Scrapyard’s failure to pay the sum of $23,694.36 within 7 days
in accordance with the Stipulation and Order is not evidence of its inability to pay.
At the June 26, 2015 hearing, Scrapyard explained to the trial court that it did not

                                            11
make payment within 7 days of the Stipulation and Order because paragraph 3 of the
Stipulation and Order required KT Management to “re-convey title to the Property to
Scrapyard, by deed simultaneously upon receipt of the monies [to be provided by
the Sheriff and Scrapyard].” R.R. at 80a (emphasis added). Without the Sheriff’s
funds, Scrapyard reasoned there could be no simultaneous exchange of the Property’s
deed for the funds, as directed in paragraph 3 of the Stipulation and Order.
According to Scrapyard, the Sheriff’s failure to promptly release the funds as
mandated by the Stipulation and Order prevented the parties from complying with all
provisions of the Stipulation and Order.                 Presumably, the trial court found
Scrapyard’s explanation reasonable.6            Thus, Scrapyard’s non-payment does not
evidence an inability to pay.
               KT Management also argues that there is no record evidence that at the
time of the August 19, 2014 hearing, Scrapyard had the ability to pay the redemption
costs.7 Notably, at the August 19, 2014 hearing, KT Management argued to the trial
court only that the Property was vacant by the statutory definition, but did not raise
any issue about Scrapyard’s ability to pay. At the close of the hearing, the following
exchange occurred:

               The Court: Do you have any other arguments, is that your
               only argument?
               [KT Management’s Counsel] Mr. Palazzo: We have
               argument on some repair costs that were put in the property.
               The Court: I’m going to grant the motion to redeem. He
               has the money to pay?


       6
          KT Management could have filed a motion with the trial court to enforce the trial court’s
Stipulation and Order, but did not do so.
        7
          In accordance with Section 32(b) of the Act, a petitioner may redeem property if, after
hearing, the trial court is satisfied of the facts in the petition, including facts demonstrating the
petitioner’s readiness to pay for the redemption. See City of Philadelphia v. Frempong (Pa.
Cmwlth. No. 2380 C.D. 2013, filed November 12, 2014).
                                                 12
             [Scrapyard’s Counsel] Mr. Miller: Yes. This is an
             employee, Your Honor. My client has the money.
             The Court: He has all the money to pay?
             Mr. Miller: Yes, Your Honor.
             The Court: All right. Tell me what the costs were and how
             much you want.
             Mr. Miller: May I make a suggestion. Can we have it
             conferred on this, can we confer on this and come back to
             the court at a later date if there’s a disagreement because we
             may agree on the numbers but I don’t want to take the
             court’s time.
             The Court: I’ll let you do that. That sounds like a good
             idea.
             Mr. Palazzo: Assuming we can come up with a stipulated
             fact the value of the expenses[,] it wouldn’t be an
             acknowledgment of the court’s order.
             The Court: I understand that.
                   (Hearing concluded.)

R.R. at 159a-160a. The parties did not provide the trial court the total redemption
costs until the stipulation was presented and executed on November 3, 2014.
Therefore, we conclude that in order to redeem the Property, Scrapyard was required
to prove it had the financial ability to do so as of November 3, 2014.
             KT Management contends that because the $73,433.72 in proceeds held
by the Sheriff were not in Scrapyard’s possession until February 2015, Scrapyard did
not have the ability to redeem the Property in August 2014. However, we need not
determine whether proceeds from a tax sale awaiting disbursement from the Sheriff
may be considered as funds available to a party seeking to redeem Property. At the
June 26, 2015 hearing, Cohen demonstrated that as of November 3, 2014, he had




                                          13
funds in excess of $150,000.00 available to him. 8 See R.R. at 219-222. This amount
well exceeds the total redemption price of $103,128.08 (including the proceeds to be
refunded by the Sheriff) identified in the Stipulation and Order.
              KT Management next asserts that although Cohen may have been
financially able to redeem the Property, there is no evidence that the corporate entity,
Scrapyard – who had the financial obligation, was capable of doing so. Although
there is no evidence of Scrapyard’s financial situation, none was necessary since
Cohen, testifying as Scrapyard’s sole member, expressed his ability and willingness
to pay the costs on behalf of Scrapyard to redeem the Property in November and
thereafter.   Accordingly, we conclude that the trial court correctly found that
Scrapyard had the ability to redeem the Property
              Finally, KT Management maintains that the trial court erred when it
held that KT Management was not entitled to recover interest after February 4, 2015
due to its unjustified refusal to accept payment, because pursuant to Section 32(a) of
the Act, “interest from the date of acknowledgement until the moment the monies are
paid is MANDATORY.” KT Management Br. at 16. KT Management further asserts
that even if the right to interest accrues only where a refusal to accept payment results
from a reasonable dispute, its refusal was reasonable.
              Although the trial court did find that KT Management’s management
fees were permissible redemption costs, it refused to permit KT Management’s
leasing commission fees and other costs, including additional commissions and
tenant’s finder’s fee commissions.          Because Scrapyard attempted to pay the
redemption costs on February 4, 2015, and KT Management improperly refused
payment, the trial court concluded that no interest accrued after that date.


       8
         KT Management argues that the account holding Cohen’s funds was also in his ex-wife’s
name and thus was not available to Cohen. Cohen testified, however, that per an agreement with
his ex-wife, the funds were his, and had been his in November 2014.
                                             14
            Section 32(a) of the Act does not address whether interest must be paid
for a time period during which the intended recipient of redemption monies
unreasonably refuses to accept payment.

            In interpreting statutes, our object is to ascertain and
            effectuate legislative intent. We construe every statute,
            where possible, to give effect to all of its provisions. When
            the words of a statute are not clear, we may glean the intent
            of the legislature by consulting, inter alia, the occasion and
            necessity for the statute; the mischief to be remedied; the
            object to be attained; and the consequences of a particular
            interpretation. We also presume that the legislature does
            not intend an absurd or unreasonable result, and that it
            intends the entire statute to be effective and certain.

Pinto v. State Civil Serv. Comm’n, 912 A.2d 787, 793-94 (Pa. 2006) (citations
omitted; emphasis added). We conclude that interpreting the Act to permit interest
accrual for a period during which the intended recipient of redemption monies
unreasonably refuses to accept payment would lead to an absurd result by permitting
an intended recipient of redemption monies to unreasonably dispute redemption
payments while continuing to hold the disputed Property, all the while accruing
interest.
            For all of the above reasons, the trial court’s order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                          15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                  :
                                      :
                   v.                 :
                                      :
Philadelphia Scrapyard                :
Properties, LLC                       :
                                      :   No. 1386 C.D. 2015
Appeal of: KT Management, LLC         :


                                   ORDER

            AND NOW, this 24th day of February, 2016, the Philadelphia County
Common Pleas Court’s June 26, 2015 order is affirmed.


                                    ___________________________
                                    ANNE E. COVEY, Judge